DETAILED ACTION
This non-final Office action is in response to the claims filed on April 5, 2021.
Status of claims: claims 2 and 4 are cancelled; claims 1 and 3 are hereby examined below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 – “wherein the second horizontal support member works as a stop after the secondary gate is disengaged from the second horizontal support member” is unclear. 
third horizontal support member” instead? If not and the applicant is attempting to recite element 224 on the second horizontal support member 254, as noted on pages 13-19 of the applicants response filed April 5, 2021, then the applicant must distinguish in the claims between element 224 and the second horizontal support member 254. As currently recited, claim 1 is confusing and unclear.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0221305 to Dilworth et al. (hereinafter “Dilworth”) in view of US 7950184 to Flannery.
Dilworth discloses a double door gate apparatus comprising: 
a) a frame having a first vertical support member, a second vertical support member, the first and second vertical support members being spaced apart, each of the first and second vertical support members having an upper end and a lower end; (see FIG. 1)
b) the frame further having a third horizontal support member (extends perpendicular to the first and second vertical support members; see FIG. 1), 

d) a secondary gate 21 having an outer end and an inner end, the outer end of the secondary gate mounted on a second pivot axis on the third horizontal support member, the inner end of the secondary gate being swingable across the third horizontal support member.
	Dilworth fails to disclose the frame further having a first horizontal support member, a second horizontal support member, wherein the first horizontal support member on the upper end of the first vertical support member and extending inwardly, the second horizontal support member on the upper end of the second vertical support member and extending inwardly, and the third horizontal support member engaged to each of the lower ends of the first and second vertical support members;
the main gate being slideable vertically up and down on the first pivot axis; 
the secondary gate being slideable vertically up and down on the second pivot axis; 
e) the first and third horizontal support members working as stops to limit vertical sliding of the main gate on the first pivot axis; 
f) the second and third horizontal support members working as stops to limit vertical sliding of the secondary gate on the second pivot axis
g) wherein the first horizontal support member works as a stop to limit upward vertical sliding of the main gate on the first pivot axis;
h) wherein the second horizontal support member works as a stop to limit upward vertical sliding of the secondary gate on the second pivot axis; and
i) wherein the main gate is engagable to and disengagable from the secondary gate, wherein the main gate is engagable to and disengagable from the third horizontal support member, wherein the secondary gate is engagable to and disengagable from the third horizontal 
j) wherein the second horizontal support member works as a stop after the secondary gate is disengaged from the second horizontal support member.
	Flannery teaches of a first horizontal support member (above vertical support member 44 and pivot 33; see FIG. 1), wherein the first horizontal support member is on the upper end of the first vertical support member and extending inwardly, and a third horizontal support member 28 engaged to the lower ends of vertical support members 44, 42.
Flannery also teaches of the gate 14 is slidable vertically up and down a pivot axis, wherein the first and third horizontal support members work as stops to limit vertical sliding of the gate along the pivot axis, wherein the first horizontal support member works as a stop to limit upward vertical sliding of the gate on the pivot axis; wherein the gate is engagable and disengagable to another end of the gate assembly, wherein the gate is engagable to and disengagable from the third horizontal support member, wherein the gate is engagable to and disengagable from the first horizontal support member; and wherein the first horizontal support member works as a stop after the gate is disengaged from the second horizontal support member.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dilworth by including with Dilworth a stop 18 on the main gate and on the secondary gate, a latch 16 on the Dilworth main gate, a pivot running along each of the Dilworth vertical support members, and a horizontal support member that extends inwardly above each of the Dilworth first and second vertical support members, as taught by Flannery, in order to allow the Dilworth gates to open via a two-step action of sliding a latch and lifting a gate to disengage a stop on the gate; thus further preventing unwanted opening/swinging of each gate. (claim 1)
Dilworth discloses a double door gate apparatus comprising: 

b) the frame further having a third horizontal support member (extends perpendicular to the first and second vertical support members; see FIG. 1), 
c) a main gate 21 having an outer end and an inner end, the outer end of the main gate mounted on a first pivot axis on the third horizontal support member, the inner end of the main gate swingable across the third horizontal support member, and 
d) a secondary gate 21 having an outer end and an inner end, the outer end of the secondary gate mounted on a second pivot axis on the third horizontal support member, the inner end of the secondary gate being swingable across the third horizontal support member.
	Dilworth fails to disclose the frame further having a first horizontal support member, a second horizontal support member, wherein the first horizontal support member on the upper end of the first vertical support member and extending inwardly, the second horizontal support member on the upper end of the second vertical support member and extending inwardly, and the third horizontal support member engaged to each of the lower ends of the first and second vertical support members;
the main gate being slideable vertically up and down on the first pivot axis; 
the secondary gate being slideable vertically up and down on the second pivot axis; 
e) the first and third horizontal support members working as stops to limit vertical sliding of the main gate on the first pivot axis; 
f) the second and third horizontal support members working as stops to limit vertical sliding of the secondary gate on the second pivot axis
g) wherein the first horizontal support member works as a stop to limit upward vertical sliding of the main gate on the first pivot axis;

i) wherein the main gate is engagable to and disengagable from the secondary gate, wherein the main gate is engagable to and disengagable from the third horizontal support member, wherein the secondary gate is engagable to and disengagable from the third horizontal support member, and wherein the secondary gate is engagable to and disengagable from the secondary horizontal support member. 
	Flannery teaches of a first horizontal support member (above vertical support member 44 and pivot 33; see FIG. 1), wherein the first horizontal support member is on the upper end of the first vertical support member and extending inwardly, and a third horizontal support member 28 engaged to the lower ends of vertical support members 44, 42.
Flannery also teaches of the gate 14 is slidable vertically up and down a pivot axis, wherein the first and third horizontal support members work as stops to limit vertical sliding of the gate along the pivot axis, wherein the first horizontal support member works as a stop to limit upward vertical sliding of the gate on the pivot axis; wherein the gate is engagable and disengagable to another end of the gate assembly, wherein the gate is engagable to and disengagable from the third horizontal support member.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dilworth by including with Dilworth a stop 18 on the main gate and on the secondary gate, a latch 16 on the Dilworth main gate, a pivot running along each of the Dilworth vertical support members, and a horizontal support member that extends inwardly above each of the Dilworth first and second vertical support members, as taught by Flannery, in order to allow the Dilworth gates to open via a two-step action of sliding a latch and lifting a gate to disengage a stop on the gate; thus further preventing unwanted opening/swinging of each gate. 


Response to Arguments
Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive. 
On page 10 of the applicant’s response filed April 5, 2021, the applicant contends “The Dilworth et al. gate has two gate member with inner ends. These ends do not engage each other.” Although this is true, the applicant is arguing the references individually and not propery considering the combination of Dilworth in view of Flannery.
On pages 13-19 of the Applicant’s response filed April 5, 2021, the applicant contends that the prior art fails to disclose “wherein the second horizontal support member works as a stop after the secondary gate is disengaged from the second horizontal support member,” as recite in independent claim 1.
However, as noted in the 112 rejection above, this recitation is unclear. Does the applicant intend to recite “wherein the second horizontal support member works as a stop after the secondary gate is disengaged from the third horizontal support member” instead? If not and the applicant is attempting to recite element 224 on the second horizontal support member 254, as noted on pages 13-19 of the applicants response filed April 5, 2021, then the applicant must distinguish in the claims between element 224 and the second horizontal support member 254. Put another way, where in claim 1 is element 224 described?  Where are, for example, the 
Additionally, by combining the teachings of Flannery with Dilworth, Dilworth, as applied above, discloses wherein the main gate is engagable to and disengagable from the secondary gate, wherein the main gate is engagable to and disengagable from the third horizontal support member, wherein the secondary gate is engagable to and disengagable from the third horizontal support member, and wherein the secondary gate is engagable to and disengagable from the secondary horizontal support member, as recited in claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcus Menezes whose telephone number is (571)272-5225.  The examiner can normally be reached on M-F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634